         Case 1:19-cr-00931-WHP Document 44
                                         46 Filed 08/14/20
                                                  08/18/20 Page 1 of 1

                                        Renato C. Stabile
                                         Attorney at Law
                                    580 Broadway, Suite 400
                                      New York, NY 10012
                                        212-219-1469 (o)
                                       212-219-1897 (fax)
                                     917-204-0181 (mobile)
                                   renato.c.stabile@gmail.com


                                                            August 14, 2020


BY ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007

                      Re:     United States v. Osborne, et al., 19 Cr. 931 (WHP)
Dear Judge Pauley:
        I am the attorney for Lywan Reed, a defendant in the above-referenced matter. I write to
request a temporary modification of the conditions of Mr. Reed’s release. Mr. Reed is on home
confinement with electronic monitoring. We request permission for Mr. Reed to leave his home
on Wednesday, August 19, 2020 from 8:00 am to 8:30 pm to attend a family outing at Great
Adventure park in Jackson Township, New Jersey. The gathering would be with immediate
family members. I have communicated with both Pretrial Services and the Government about
this request. Pretrial Services advises that it does not consent to social activities. The
Government advised that it defers to Pretrial.
       I thank the Court for its consideration.
                                                            Respectfully submitted,
                                                                   /s/
                                                            Renato C. Stabile
cc:    AUSA Rebecca Dell

       Bernisa Mejia                                Application denied.
       Pretrial Services
       (via email)




                                                          August 18, 2020
